UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4451


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL CHASE HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cr-00076-MSD-DEM-1)


Submitted:   June 10, 2016                   Decided:    June 28, 2016


Before KING and    HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH LAW FIRM, PLLC, Alexandria,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Elizabeth M. Yusi, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel      Chase        Harris     appeals             his     600-month         sentence

following jury convictions for 13 counts of production of child

pornography,      6    counts      of   use       of     a    facility         of    interstate

commerce    to    entice       a   minor      to       engage       in    criminal         sexual

activity, 7 counts of receipt of child pornography, 2 counts of

transportation         of     child     pornography,               possession        of    child

pornography, and 2 counts of obstruction of justice.                                       Harris

also challenges the district court’s denial of his Fed. R. Crim.

P. 29 motion for a judgment of acquittal, arguing that there was

insufficient      evidence         to   sustain          two       of    his    convictions.

Finding no error, we affirm.

     First, we find no error in the district court’s denial of

Harris’    motion       for    judgment       of       acquittal.              “A     defendant

challenging      the    sufficiency        of      the       evidence      faces       a   heavy

burden.”    United States v. Foster, 507 F.3d 233, 245 (4th Cir.

2007).     “A jury’s verdict must be upheld on appeal if there is

substantial evidence in the record to support it.”                                  Id. at 244.

Evidence is substantial if, in the light most favorable to the

government, “there is evidence that a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion

of a defendant’s guilt beyond a reasonable doubt.”                                  Id. at 245.

Because we find that the evidence at trial was sufficient to



                                              2
support the jury’s verdict, we conclude that the district court

did not err in denying Harris’ Rule 29 motion.

      We next turn to Harris’ sentence, which we review for both

procedural and substantive reasonableness “under a deferential

abuse-of-discretion standard.”            Gall v. United States, 552 U.S.

38, 41 (2007).    We must ensure that the district court committed

no significant procedural error, such as improperly calculating

the Guidelines range.           Id. at 51.       If there is no significant

procedural error, we then consider the sentence’s substantive

reasonableness    under         “the   totality      of   the     circumstances,

including the extent of any variance from the Guidelines range.”

Id.    We presume that a sentence below a properly calculated

Guidelines range is reasonable.               United States v. Louthian, 756

F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

A defendant can rebut this presumption only “by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”       Id.

      Harris   concedes    that     the   district    court     did   not   err   in

calculating an advisory Guidelines range of life imprisonment,

but he contends that his sentence is substantively unreasonable.

Having reviewed the record, we conclude that Harris has not made

the showing necessary to rebut the presumption that his below-

Guidelines sentence is reasonable.



                                          3
     Accordingly, we affirm the judgment of the district court.

We deny Harris’ motions to appoint counsel and for leave to file

a pro se supplemental brief.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                        AFFIRMED




                               4